Mr. Presiding Justice Waterman delivered the opinion of the court. The twentieth day of November, A. B. 1899, in the Superior Court of Cook County, the issues made up between appellant, as garnishee of one Andrew P. Johnson, and appellee, were tried. At the conclusion of the evidence offered by appellee, appellant moved the court to discharge the garnishee. This the court did. Upon appeal to the Appellate Court, that court ordered that the judgment of the Superior Court be reversed and “ wholly for nothing esteemed,” and that the cause be remanded “ for such other and further proceedings as to law and justice shall appertain.” The case being thereafter called in the Superior Court, that court, by a misunderstanding of all parties as- to what the order of this court was, entered judgment against appellant without allowing him to introduce any evidence. Under the order of this court the parties were entitled to introduce evidence and to a trial of the case de novo,. the trial court applying therein the law enunciated in the opinion of this court. The judgment of the Superior Court is reversed and the cause remanded for a new trial.